                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

TAMAREE JONES,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )      Case No. 19-cv-2029-JWL
                                                      )
UNIFIED SCHOOL DISTRICT NO. 232,                      )
JOHNSON COUNTY, KANSAS,                               )
                                                      )
                       Defendant.                     )

               AMENDED ORDER GRANTING DEFENDANT’S UNOPPOSED
               MOTION TO AMEND PLEADINGS BY INTERLINEATION

       Upon motion by defendant, and for good cause shown, the Court hereby considers and

GRANTS by this Amended Order defendant’s unopposed motion to amend the pleadings in this

case by interlineation (ECF No. 15). The original proposed Order submitted by defendant and

entered as ECF No. 16 contained a clerical error and omitted the word “No.” (as in “No. 232”)

from defendant’s full and correct name, “Unified School District No. 232, Johnson County,

Kansas.”

       The Clerk of the Court is therefore directed to correct defendant’s name from plaintiff’s

original designation of “USD 232 De Soto Kansas Unified School District,” to defendant’s full

and correct name, “Unified School District No. 232, Johnson County, Kansas” in the docket

caption. All prior pleadings are deemed so amended by interlineation, and the parties are

directed to reflect the correct name of defendant in future pleadings.

       IT IS SO ORDERED.

       Dated April 1, 2019                             s/ James P. O’Hara
                                                      James P. O’Hara
                                                      United States Magistrate Judge
